Title: From George Washington to Major General William Heath, 5 February 1780
From: Washington, George
To: Heath, William


          
            Dear Sir
            Head Quarters Morris Town 5th Feby 1780.
          
          General poor sent down the Bearer Capt. Leigh for 10,000 dollars for the purpose of recruiting, but the military Chest

here being intirely exhausted, I must request you, if possible to spare him that sum. But should your stock of Cash not admit of the whole, be pleased to let him have as much as you conveniently can. I am informed that the New Hampshire troops are just now in good temper and shew a disposition to reinlist, which makes a supply of Money the more desirable. I am Dear sir Yr most obt Servt
          
            Go: Washington
          
        